 

Exhibit 10.1

 



 

B. RILEY FINANCIAL, INC.

 

2018 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the 2018 Employee Stock Purchase Plan
of B. Riley Financial, Inc.

 

1.            Purpose. The purpose of the Plan (as defined below) is to provide
Employees (as defined below) of the Company (as defined below) and its
Designated Parents or Subsidiaries (as defined below) with an opportunity to
purchase Common Stock (as defined below) of the Company through accumulated
payroll deductions. It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code (as defined
below) and the applicable regulations thereunder. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

 

2.            Definitions. As used herein, the following definitions shall
apply:

 

(a)           “Administrator” means either the Board or a committee of the Board
that is responsible for the administration of the Plan as is designated from
time to time by resolution of the Board.

 

(b)           “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.

 

(c)            “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)            “Common Stock” means the common stock of the Company.

 

(f)            “Company” means B. Riley Financial, Inc., a Delaware corporation.

 

(g)           “Compensation” means an Employee’s base salary, cash bonuses,
draws, wages, commissions, and overtime from the Company or one or more
Designated Parents or Subsidiaries, including such amounts of compensation as
are deferred by the Employee: (i) under a qualified cash or deferred arrangement
described in Section 401(k) of the Code; or (ii) to a plan qualified under
Section 125 of the Code. “Compensation” does not include reimbursements or other
expense allowances, loan forgiveness, fringe benefits (cash or non-cash), moving
expenses, deferred compensation, contributions (other than contributions
described in the first sentence) made on the Employee’s behalf by the Company or
one or more Designated Parents or Subsidiaries under any employee benefit or
welfare plan now or hereafter established, and any other payments not
specifically referenced in the first sentence.

 

 

 

 

(h)           “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:

 

(i)             a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

 

(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company;

 

(iii)           the complete liquidation or dissolution of the Company;

 

(iv)           any reverse merger or series of related transactions culminating
in a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or

 

(v)           acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.

 

(i)           “Designated Parents or Subsidiaries” means the Parents or
Subsidiaries, which have been designated by the Administrator from time to time
as eligible to participate in the Plan.

 

(j)            “Effective Date” means September 1, 2018. However, should any
Parent or Subsidiary become a Designated Parent or Subsidiary after such date,
then the Administrator, in its discretion, shall designate a separate Effective
Date with respect to the employee-participants of such Designated Parent or
Subsidiary.

 

 

 

 

(k)           “Employee” means any individual, including an officer or director,
who is an employee of the Company or a Designated Parent or Subsidiary for
purposes of Section 423 of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the individual’s employer.
Where the period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the day that is three (3)
months and one (1) day following the start of such leave, for purposes of
determining eligibility to participate in the Plan.

 

(l)             “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(m)           “Exercise Date” means the last day of each Purchase Period.

 

(n)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on one or more established stock
exchanges, including without limitation, The Nasdaq Global Select Market, The
Nasdaq Global Market or The Nasdaq Capital Market of the Nasdaq Stock Market,
LLC or The New York Stock Exchange, its Fair Market Value shall be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on the principal exchange or system on which the Common Stock is listed
(as determined by the Administrator) on the date of determination (or, if no
closing sales price or closing bid was reported on that date, as applicable, on
the last trading date such closing sales price or closing bid was reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)            If the Common Stock is regularly quoted on an automated
quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the date of determination (or, if no such prices were reported on that date,
on the last date such prices were reported), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or

 

(iii)           In the absence of an established market for the Common Stock of
the type described in (i) and (ii), above, its Fair Market Value thereof shall
be determined by the Administrator in good faith.

 

(o)           “New Exercise Date” has the meaning set forth in Section 18(b).

 

(p)           “Offer Period” means an Offer Period established pursuant to
Section 4 hereof.

 

 

 

 

(q)          “Offering” means an offer under this Plan of an Option that may be
exercised during an Offer Period. For purposes of the Plan, all Employees
eligible to participate pursuant to Section 3 will be deemed to participate in
the same Offering unless the Administrator otherwise determines that Employees
of the Company or one or more Designated Parents or Subsidiaries will be deemed
to participate in separate Offerings, in which case the Offerings will be
considered separate even if the dates of each such Offering are identical and
the provisions of the Plan will separately apply to each Offering. To the extent
permitted by Section 1.423-2(a)(1) of the Treasury regulations issued under
Section 423 of the Code, the terms of each Offering need not be identical
provided that the terms of the Plan and the Offering together satisfy
Sections 1.423-2(a)(2) and (a)(3) of such Treasury regulations.

 

 

(r)            “Offering Date” means the first day of each Offer Period.

 

(s)           “Option” means, with respect to each Offer Period, a right to
purchase shares of Common Stock on the Exercise Date for such Offer Period in
accordance with the terms and conditions of the Plan.

 

(t)            “Parent” means a “parent corporation” of the Company, whether now
or hereafter existing, as defined in Section 424(e) of the Code.

 

(u)           “Participant” means an Employee of the Company or Designated
Parent or Subsidiary who has enrolled in the Plan as set forth in Section 5(a).

 

(v)           “Plan” means this Employee Stock Purchase Plan.

 

(w)          “Purchase Period” means a period of approximately six (6) months,
commencing on January 1 and July 1 of each year and terminating on the next
following June 30 or December 31 respectively; provided, however, that the first
Purchase Period shall begin on September 1, 2018 and end on December 31, 2018.

 

(x)           “Purchase Price” means an amount equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Exercise Date.

 

(y)           “Reserves” means, as of any date, the sum of: (1) the number of
shares of Common Stock covered by each then outstanding Option under the Plan
which has not yet been exercised; and (2) the number of shares of Common Stock
which have been authorized for issuance under the Plan but not then subject to
an outstanding Option.

 

(z)           “Subsidiary” means a “subsidiary corporation” of the Company,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

3.            Eligibility.

 

(a)           General. Subject to the further limitations in Sections 3(b) and
3(c), any individual who is an Employee on a given Offering Date shall be
eligible to participate in the Plan for the Offer Period commencing with such
Offering Date. No individual who is not an Employee shall be eligible to
participate in the Plan.

 

 

 

 

(b)           Limitations on Grant and Accrual. Any provisions of the Plan to
the contrary notwithstanding, no Employee shall be granted an Option under the
Plan: (i) if, immediately after the grant, such Employee (taking into account
stock owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary; or (ii) which permits the Employee’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such Option is granted) for each calendar year in which such Option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.

 

(c)           Other Limits on Eligibility. Notwithstanding Subsection (a),
above, unless otherwise determined prior to the applicable Offer Date, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period (i) Employees whose customary employment is twenty (20)
hours or less per week; (ii) Employees whose customary employment is for not
more than five (5) months in any calendar year; (iii) Employees who have been
employed for such continuous period preceding the Offering Date as the
Administrator may require, but in no event shall the required period of
continuous employment be equal to or greater than two (2) years; and
(iv) Employees who are citizens or residents of a non-U.S. jurisdiction (without
regard to whether he or she is also a citizen of the United States or a resident
alien (within the meaning of Section 7701(b)(1)(A) of the Code)) if his or her
participation is prohibited under the laws of the applicable non-U.S.
jurisdiction or if complying with the laws of the applicable non-U.S.
jurisdiction would cause the Plan or an Offering to violate Section 423 of the
Code.

 

4.            Offer Periods.

 

(a)           The Plan shall be implemented through overlapping or consecutive
Offer Periods until such time as (i) the maximum number of shares of Common
Stock available for issuance under the Plan shall have been purchased or
(ii) the Plan shall have been sooner terminated in accordance with Section 19
hereof. The maximum duration of an Offer Period shall be twenty-seven (27)
months. Initially, the Plan shall be implemented through consecutive Offer
Periods of six (6) months’ duration commencing each January 1 and July 1
following the Effective Date (except that the initial Offer Period shall
commence on the Effective Date and end on December 31, 2018).

 

(b)           A Participant shall be granted a separate Option for each Offer
Period in which he or she participates. The Option shall be granted on the
Offering Date and shall be automatically exercised on the Exercise Date ending
within the Offer Period.

 

(c)           Except as specifically provided herein, the acquisition of Common
Stock through participation in the Plan for any Offer Period shall neither limit
nor require the acquisition of Common Stock by a Participant in any subsequent
Offer Period.

 

 

 

 

5.            Participation.

 

(a)           An eligible Employee may become a Participant in the Plan by
submitting an authorization of payroll deduction (using such form or method
(including electronic forms) as the Administrator may designate from time to
time) as of a date in advance of the Offering Date for the Offer Period in which
such participation will commence, as required by the Administrator for all
eligible Employees with respect to a given Offer Period.

 

(b)           Payroll deductions for a Participant shall commence with the first
partial or full payroll period beginning on the Offering Date and shall end on
the last complete payroll period during the Offer Period, unless sooner
terminated by the Participant as provided in Section 10.

 

6.            Payroll Deductions.

 

(a)           At the time a Participant enrolls in the Plan, the Participant
shall elect to have payroll deductions made during the Offer Period in amounts
between one percent (1%) and not exceeding ten percent (10%) of the Compensation
which the Participant receives during the Offer Period.

 

(b)           All payroll deductions made for a Participant shall be credited to
the Participant’s account under the Plan and will be withheld in whole
percentages only. A Participant may not make any additional payments into such
account.

 

(c)           A Participant may discontinue participation in the Plan as
provided in Section 10, or may increase or decrease the rate of payroll
deductions during the Offer Period by submitting notice of a change of status
(using such form or method (including electronic forms) as the Administrator may
designate from time to time) authorizing an increase or decrease in the payroll
deduction rate. Any increase or decrease in the rate of a Participant’s payroll
deductions shall be effective as soon as administratively practicable following
the date of the request. A Participant’s payroll deduction authorization (as
modified by any change of status notice) shall remain in effect for successive
Offer Periods unless terminated as provided in Section 10. The Administrator
shall be authorized to limit the number of payroll deduction rate changes during
any Offer Period.

 

(d)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s
payroll deductions shall be decreased to zero percent (0%). Payroll deductions
shall recommence at the rate provided in such Participant’s payroll deduction
authorization, as amended, when permitted under Section 423(b)(8) of the Code
and Section 3(b), unless such participation is sooner terminated by the
Participant as provided in Section 10.

 

 

 

 

7.            Grant of Option. On the Offering Date, each Participant shall be
granted an Option to purchase (at the applicable Purchase Price) shares of
Common Stock; provided: (i) that such Option shall be subject to the limitations
set forth in Sections 3(b), 6 and 12 and (ii) that such Option shall be subject
to such other terms and conditions (applied on a uniform and nondiscriminatory
basis), as the Administrator shall determine from time to time. Exercise of the
Option shall occur as provided in Section 8, unless the Participant has
withdrawn pursuant to Section 10, and the Option, to the extent not exercised,
shall expire on the last day of the Offer Period with respect to which such
Option was granted. Notwithstanding the foregoing, shares subject to the Option
may only be purchased with accumulated payroll deductions credited to a
Participant’s account in accordance with Section 6. In addition, to the extent
an Option is not exercised on each Exercise Date, the Option shall lapse and
thereafter cease to be exercisable.

 

8.            Exercise of Option. Unless a Participant withdraws from the Plan
as provided in Section 10, the Participant’s Option for the purchase of shares
of Common Stock will be exercised automatically on each Exercise Date, by
applying the accumulated payroll deductions in the Participant’s account to
purchase the number of full shares subject to the Option by dividing such
Participant’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price. No fractional shares will be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be carried over to the next Purchase Period or Offer Period,
whichever applies, or returned to the Participant, if the Participant withdraws
from the Plan. In addition, any amount remaining in a Participant’s account
following the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, shall be returned to the Participant
and shall not be carried over to the next Offer Period or Purchase Period.
During a Participant’s lifetime, a Participant’s Option to purchase shares
hereunder is exercisable only by the Participant.

 

9.            Delivery. Upon receipt of a request from a Participant after each
Exercise Date on which a purchase of shares occurs, the Company shall arrange
for the delivery to such Participant, as soon as administratively practicable,
of the shares purchased upon exercise of the Participant’s Option.

 

10.          Withdrawal; Termination of Employment.

 

(a)           A Participant may, by giving notice to the Company (using such
form or method (including electronic forms) as the Administrator may designate
from time to time), either: (i) withdraw all but not less than all the payroll
deductions credited to the Participant’s account and not yet used to exercise
the Participant’s Option under the Plan; or (ii) terminate future payroll
deductions, but allow accumulated payroll deductions to be used to exercise the
Participant’s Option under the Plan at any time. If the Participant elects
withdrawal alternative (i) described above, all of the Participant’s payroll
deductions credited to the Participant’s account will be paid to such
Participant as soon as administratively practicable after receipt of notice of
withdrawal, such Participant’s Option for the Offer Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no further payroll deductions for the purchase of shares
will be made during the Offer Period, all of the Participant’s payroll
deductions credited to the Participant’s account will be applied to the exercise
of the Participant’s Option on the next Exercise Date (subject to Sections 3(b),
6, 7 and 12), and after such Exercise Date, such Participant’s Option for the
Offer Period will be automatically terminated and all remaining accumulated
payroll deduction amounts shall be returned to the Participant. If a Participant
withdraws from an Offer Period, payroll deductions will not resume at the
beginning of the succeeding Offer Period unless the Participant enrolls in such
succeeding Offer Period. The Administrator may, in its discretion and on a
uniform and nondiscriminatory basis, specify procedures for withdrawal.

 

 

 

 

(b)           Upon termination of a Participant’s employment relationship (as
described in Section 2(j)) prior to the next scheduled Exercise Date, the
payroll deductions credited to such Participant’s account during the Offer
Period but not yet used to exercise the Option will be returned to such
Participant or, in the case of his/her death, to the person or persons entitled
thereto under Section 14, and such Participant’s Option will be automatically
terminated without exercise of any portion of such Option.

 

11.          Interest. No interest shall accrue on the payroll deductions
credited to a Participant’s account under the Plan.

 

12.          Stock.

 

(a)           The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 750,000 shares, subject to adjustment
upon changes in capitalization of the Company as provided in Section 18. If the
Administrator determines that on a given Exercise Date the number of shares with
respect to which Options are to be exercised may exceed: (x) the number of
shares then available for sale under the Plan; or (y) the number of shares
available for sale under the Plan on the Offering Date(s) of one or more of the
Offer Periods in which such Exercise Date is to occur, the Administrator may
make an allocation of the shares remaining available for purchase on such
Offering Dates or Exercise Date, as applicable, and shall either continue the
Offer Period then in effect or terminate any one or more Offer Periods then in
effect pursuant to Section 19, below. Such allocation method shall be “bottom
up,” with the result that all Option exercises for one (1) share shall be
satisfied first, followed by all exercises for two (2) shares, and so on, until
all available shares have been exhausted. Any amount remaining in a
Participant’s payroll account following such allocation shall be returned to the
Participant and shall not be carried over to any future Purchase Period or Offer
Period, as determined by the Administrator.

 

(b)           A Participant will have no interest or voting right in shares
covered by the Participant’s Option until such shares are actually purchased on
the Participant’s behalf in accordance with the applicable provisions of the
Plan. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such purchase.

 

(c)           Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant.

 

 

 

 

13.          Administration. The Plan shall be administered by the
Administrator, which shall have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to determine eligibility,
to adjudicate all disputed claims filed under the Plan, and to designate
separate Offerings for the eligible Employees of the Company and one or more
Designated Parents or Subsidiaries, in which case the Offerings will be
considered separate even if the dates of each such Offering are identical and
the provisions of the Plan will separately apply to each Offering. Every
finding, decision and determination made by the Administrator shall, to the full
extent permitted by Applicable Law, be final and binding upon all persons.
Subject to Applicable Laws, no member of the Board or committee of the Board (or
its delegates) shall be liable for any good faith action or determination made
in connection with the operation, administration or interpretation of the Plan.
In the performance of its responsibilities with respect to the Plan, the
Administrator may rely upon, and no member of the Board or committee of the
Board (or its delegates) shall be liable for any action taken or not taken in
reliance upon, information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel and any other party
that a committee of the Board deems necessary. To the extent not prohibited by
Applicable Laws, the Administrator may, from time to time, delegate some or all
of its authority under the Plan to a subcommittee or subcommittees or other
persons or groups of persons as it deems necessary, appropriate or advisable
under conditions or limitations that it may set at or after the time of the
delegation. For purposes of the Plan, reference to the Administrator shall be
deemed to refer to any subcommittee, subcommittees, or other persons or groups
of persons to whom such committee delegates authority pursuant to this Section
13.

 

14.          Designation of Beneficiary.

 

(a)           Each Participant will file a designation (using such form or
method (including electronic forms) as the Administrator may designate from time
to time) of a beneficiary who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death. If a Participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

 

(b)           Such designation of beneficiary may be changed by the Participant
(and the Participant’s spouse, if any) at any time by written notice. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or in existence) at the time of such
Participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator shall deliver such shares and/or cash to the
spouse (or domestic partner, as determined by the Administrator) of the
Participant, or if no spouse (or domestic partner) is known to the
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation), or if no issue are known to the
Administrator, then to the heirs at law of the Participant determined in
accordance with Section 27.

 

15.          Transferability. No payroll deductions credited to a Participant’s
account, Options granted hereunder, or any rights with regard to the exercise of
an Option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 14) by the Participant. Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Administrator may, in its sole discretion, treat
such act as an election to withdraw funds from an Offer Period in accordance
with Section 10.

 

 

 

 

16.          Use of Funds. All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions or hold
them exclusively for the benefit of Participants. All payroll deductions
received or held by the Company may be subject to the claims of the Company’s
general creditors. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974, as amended. The Company shall retain at all times beneficial ownership of
any investments which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Designated Parent or
Subsidiary and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s creditors in any assets of the
Company or a Designated Parent or Subsidiary. The Participants shall have no
claim against the Company or any Designated Parent or Subsidiary for any changes
in the value of any assets that may be invested or reinvested by the Company
with respect to the Plan.

 

17.          Reports. Individual accounts will be maintained for each
Participant in the Plan. Statements of account will be given to Participants at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

18.          Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a)           Adjustments Upon Changes in Capitalization. Subject to any
required action by the stockholders of the Company, the Administrator, in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will, in such manner as it may
deem equitable, adjust the Reserves, the Purchase Price, the maximum number of
shares that may be purchased in any Offer Period or Purchase Period, as well as
any other terms that the Administrator determines require adjustment, for:
(i) any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock; (ii) any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; or (iii) as the Administrator may determine in its
discretion, any other transaction with respect to Common Stock, including a
corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment, if any, shall be made by the Administrator and
its determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
Reserves and the Purchase Price.

 

 

 

 

(b)           Corporate Transactions. In the event of a proposed Corporate
Transaction, each Option under the Plan shall be assumed by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Offer Period then in progress by setting a
new Exercise Date (the “New Exercise Date”). If the Administrator shortens the
Offer Period then in progress in lieu of assumption in the event of a Corporate
Transaction, the Administrator shall notify each Participant in writing at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the Participant’s Option has been changed to the New Exercise Date and that
either:

 

(i)            the Participant’s Option will be exercised automatically on the
New Exercise Date, unless prior to such date the Participant has withdrawn from
the Offer Period as provided in Section 10; or (ii) the Company shall pay to the
Participant on the New Exercise Date an amount in cash, cash equivalents, or
property as determined by the Administrator that is equal to the excess, if any,
of (x) the Fair Market Value of the shares subject to the Option over (y) the
Purchase Price due had the Participant’s Option been exercised automatically
under Subsection (b)(i) above. In addition, all remaining accumulated payroll
deduction amounts shall be returned to the Participant.

 

(c)           For purposes of Section 18(b), an Option granted under the Plan
shall be deemed to be assumed if, in connection with the Corporate Transaction,
the Option is replaced with a comparable Option with respect to shares of
capital stock of the successor corporation or Parent thereof. The determination
of Option comparability shall be made by the Administrator prior to the
Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

 

19.          Amendment or Termination.

 

(a)           The Administrator may at any time and for any reason terminate or
amend the Plan. Except as provided in Section 18, no such termination can
adversely affect Options previously granted, provided that the Plan or any one
or more Offer Periods then in effect may be terminated by the Administrator on
any Exercise Date or by the Administrator establishing a new Exercise Date with
respect to any Offer Period and/or Purchase Period then in progress if the
Administrator determines that the termination of the Plan or one or more Offer
Periods is in the best interests of the Company and its stockholders. Except as
provided in Section 18 and this Section 19, no amendment may make any change in
any Option theretofore granted which adversely affects the rights of any
Participant without the consent of affected Participants. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law), the Company shall obtain stockholder
approval of any amendment in such a manner and to such a degree as required.

 

 

 

 

(b)           Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to limit the frequency and/or number of changes
in the amount withheld during Offer Periods, change the length of Purchase
Periods within any Offer Period, determine the length of any future Offer
Period, determine whether future Offer Periods shall be consecutive or
overlapping, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish or change Plan or per Participant
limits on share purchases, establish additional terms, conditions, rules or
procedures to accommodate the rules or laws of applicable foreign jurisdictions,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Compensation,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable and which are consistent with the
Plan, in each case to the extent consistent with the requirements of Code
Section 423 and other Applicable Laws. 

 

20.          Notices. All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Administrator at the
location, or by the person, designated by the Administrator for the receipt
thereof.

 

21.          Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an Option unless the exercise of such Option and the issuance and
delivery of such shares pursuant thereto shall comply with all Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. As a condition to the exercise of an Option, the
Company may require the Participant to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned Applicable Laws or is otherwise advisable. In addition, no
Options shall be exercised or shares issued hereunder before the Plan has been
approved by stockholders of the Company as provided in Section 23.

 

22.          Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board or its approval by the stockholders of the
Company. It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 19.

 

23.          Stockholder Approval. Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such stockholder approval shall be obtained
in the degree and manner required under Applicable Laws.

 

24.          No Employment Rights. The Plan does not, directly or indirectly,
create any right for the benefit of any employee or class of employees to
purchase any shares under the Plan, or create in any employee or class of
employees any right with respect to continuation of employment by the Company or
a Designated Parent or Subsidiary, and it shall not be deemed to interfere in
any way with such employer’s right to terminate, or otherwise modify, an
employee’s employment at any time.

 

 

 

 

25.          No Effect on Retirement and Other Benefit Plans. Except as
specifically provided in a retirement or other benefit plan of the Company or a
Designated Parent or Subsidiary, participation in the Plan shall not be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or a Designated Parent or Subsidiary, and shall
not affect any benefits under any other benefit plan of any kind or any benefit
plan subsequently instituted under which the availability or amount of benefits
is related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

 

26.          Effect of Plan. The provisions of the Plan shall, in accordance
with its terms, be binding upon, and inure to the benefit of, all successors of
each Participant, including, without limitation, such Participant’s estate and
the executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

  

27.          Governing Law. The Plan is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code, or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties, except to the extent the
internal laws of the State of California are superseded by the laws of the
United States. Should any provision of the Plan be determined by a court of law
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

28.          Dispute Resolution. The provisions of this Section 28 shall be the
exclusive means of resolving disputes arising out of or relating to the Plan.
The Company and the Participant, or their respective successors (the “parties”),
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Plan
shall be brought in the United States District Court for the Central District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Los Angeles) and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 28 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

 

 



 

JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 28 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

 

